*209Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about August 9, 2002, inter alia, granting defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The proof demonstrating that plaintiff, although hired by third-party defendant OneSource, worked exclusively under the direct supervision and control of defendant at its Pleasantville campus, with defendant possessing the plenary right to have plaintiff discharged, to dictate plaintiff’s work hours, wages, vacation schedule, work assignments and the manner of their completion, established that plaintiff was a special employee of defendant (see Thompson v Grumman Aerospace Corp., 78 NY2d 553 [1991]). Accordingly, this action against defendant to recover for injuries sustained by plaintiff in the course of his employment is barred by Workers’ Compensation Law § 11 (see Gannon v JWP Forest Elec. Corp., 275 AD2d 231 [2000]; Cameli v Pace Univ., 131 AD2d 419 [1987]). Concur—Saxe, J.P., Sullivan, Rosenberger, Friedman and Gonzalez, JJ.